Citation Nr: 1533080	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty for the U.S. Coast Guard from June 1995 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran maintains that during active service, a senior enlisted service member invited over to his house to watch a game.  She stated she remembered the service member giving her an orange juice drink mixed with some alcohol and then later waking up the next morning lying naked beside him in bed.  She was then told by the service member that she needed to shower before leaving his home.

An October 1996 service treatment record notes the Veteran's concerns about staying aboard her ship.  The Veteran related details of being raped at age 17 and problems sleeping on the ship due to the openness of the area.  The report also notes that the Veteran made "serious charges" against another member of the ship.  She was noted to have a provisional diagnosis ruling out personality disorder vs. other cause.  An August 1998 service treatment record notes the Veteran's diagnosis of depressive disorder NOS (not otherwise specified).

In September 2011, the Veteran was afforded a VA examination where she recounted the same sexual encounter with the senior service member.  The Veteran was diagnosed with PTSD and major depressive disorder.  The examiner noted that the PTSD developed after service.  When asked whether it was as likely as not that the Veteran's records supported the occurrence of a military sexual assault in service, the VA examiner concluded he could not resolve this issue without resort to speculation.  In support of this opinion, the examiner stated that he was "unaware of scientific evidence supporting 50% or greater likelihood of sexual assault based on the factors documented in the Veteran's service treatment records."  The VA examiner's cursory opinion is inadequate as it is lacking in any explanation or rationale as to why the Veteran was diagnosed with PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran's claims file indicates that an addendum opinion was sought from the same VA examiner; however, this December 2011 addendum VA opinion is not included in the record.  A remand is required for a more comprehensive and thorough VA examination and opinion in this case, with a review of the claims folder.

The Veteran's record also suggests there may be some outstanding records related to her claims of experiencing a military sexual trauma during active service.  A March 2011 Report of General Information states the Veteran provided the name of the alleged perpetrator involved in her assault.  The report states that an investigation report from the Coast Guard Investigation Service (CGIS) should be requested.  An August 2011 letter from the U.S. Coast Guard states that the CGIS conducted a search for reports identifiable with the Veteran's name.  A query of the case management database did not reveal any information or record indicating the Veteran was ever associated with a CGIS investigation.  The letter directed VA to contact the Coast Guard Personnel Service Center, Military Records Section, for additional information regarding the Veteran's service record.  The Veteran's claims file does not indicate whether this agency was ever contacted to determine whether there were any records related to the Veteran's claims of experiencing a military sexual trauma.  On remand, efforts should be made to locate any such outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Coast Guard Personnel Service Center, Military Records Section, and ask for any outstanding records that would indicate the Veteran was associated with any investigation related to her claims of experiencing a military sexual trauma in service.  If no such records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner to determine the nature and likely etiology of any diagnosed psychiatric condition.  The examiner must assess whether there are indications that a sexual assault occurred in service, and, if so, the likelihood that the Veteran's currently diagnosed psychiatric is related to this assault. 

The complete claims folder should be provided to the examiner for review. After reviewing the file and examining the Veteran, the examiner should render opinions as to the following:

(a) Are there indications (e.g. behavioral changes) that the Veteran experienced sexual trauma during active service, as she stated during her September 2011 VA examinations?  The examiner should address whether any behavioral changes tend to suggest that a traumatic event occurred during service.

(b)  Is it is at least as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed psychiatric disorder had its onset in service or is otherwise related to her active duty military service, to include her reports of experiencing military sexual trauma in service?

(c) For any diagnosed psychiatric conditions other than PTSD, is it at least as likely as not (i.e., probability of 50 percent or more) that any diagnosed condition had its onset in service or is otherwise related to her active duty military service?

Any opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.
 
3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




